Citation Nr: 1419064	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) benefits based on the need for housebound status prior to September 7, 2011, or on the need for regular aid and attendance (A&A).


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for SMC benefits based on housebound status or on the need for regular A&A.  In September 2011, the RO granted SMC based on housebound status from September 7, 2011.  As such, the matter of housebound status prior to September 7, 2011 remains on appeal, in addition to the matter of entitlement to SMC based on the need for regular A&A.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Preliminarily, the Board notes that the Veteran is service-connected for loss of bowel control associated with prostate cancer currently rated as 100 percent disabling, Reiter's syndrome currently rated as 60 percent disabling, loss of bladder control associated with prostate cancer currently rated as 60 percent disabling, erectile dysfunction associated with prostate cancer currently rated as 0 percent disabling, and prostate cancer currently rated as 0 percent disabling.  The Veteran is also in receipt of SMC benefits based on housebound status from September 7, 2011.

The underlying question in this case is whether the Veteran's service-connected disabilities result in a disability picture which meets the legal criteria for SMC based on housebound status prior to September 7, 2011, or based on the need for regular A&A.  See 38 C.F.R. §§ 3.351, 3.352.

The Board notes that the Veteran underwent VA medical examinations to specifically assess his need for A&A/housebound status in September 2009, October 2009, August 2010, and January 2011; however it is not entirely clear from the reports what the Veteran's limitations are due to and when such limitations began.  Specifically, the August 2010 report notes a recent loss of bladder function and VA treatment records similarly note urinary complaints.  Additionally, April and July 2010 VA treatment records note home health care services were being provided, although do not explain for what reason.  As the Veteran was service-connected for Reiter's Syndrome and urinary symptoms can be associated with such, a retrospective medical opinion is necessary to clarify the limitations, if any, that the Veteran was experiencing that could be due to his service-connected disability.

Further, the Board notes that the Veteran underwent another examination to assess his need for A&A/housebound status in January 2014.  However, it is unclear if the examiner considered all of the Veteran's service-connected disabilities (In October 2013, he was granted service connection for loss of bowel control, loss of bladder control, and erectile dysfunction).  Accordingly, the Board finds that a supplemental medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a supplemental medical opinion regarding the Veteran's need for A&A and a retrospective medical opinion as to whether the Veteran was housebound prior to September 7, 2011.  The claims files (including this remand) should be made available for review.  

(a)  The opinion-provider is asked to provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran has permanent need for regular aid and attendance due to his service-connected disabilities.  The examiner should opine whether, as a result of service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment; and

(b)  The opinion-provider is asked to provide a retrospective medical opinion as to whether, prior to September 7, 2011, it is at least as likely as not (50% probability or greater) that the Veteran was housebound.  Put another way, at any time between October 2009 and September 7, 2011, was the Veteran substantially confined to his dwelling or the immediate premises as a direct result of his service connected disabilities.  

2.  After completion of the above and any further development deemed necessary, readjudicate the claim on appeal.  The Veteran should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



